PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/288,936
Filing Date: 28 Feb 2019
Appellant(s): Yagy et al.



__________________
Hunter Haygood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claims 1, 10-13 18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1).
Regarding claim 1, Lau teaches a controller of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input [Control chip 218] [0121; HVAC Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously]; and
further teaches the controller includes a transformer disposed on the PCB for receiving input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer].  

Bonilla teaches another HVAC controller and further teaches
an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023, Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.  Lau discloses an energy saving HVAC controller on a circuit board, which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters [Fig 1].  Bonilla similarly teaches another HVAC controller and further teaches including a step-down transformer within the HVAC controller to power chip components which require lower voltages than the normal input voltage [0023].  It would have been obvious to one of ordinary skill in the art to include a step-down transformer as disclosed in Bonilla within the HVAC controller of Lau because components related to the HVAC controller would normally have different power requirements than the standard input AC voltage.
Regarding claim 10, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the control input includes a thermostat input received from a thermostat Controller 201 receives inputs from thermostat 202] [0052; thermostat sends command signals to the HVAC controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 11, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the control input includes a remote signal [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may use the outputs of the thermostat as its inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 12, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 13, Lau in view of Bonilla teaches the controller of claim 1 and Bonilla teaches wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.

a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB and configured to receive a remote input signal and to determine a control output based on the remote input signal  [Control chip 218] [0121; HVACP Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously] [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may sue the outputs of the thermostat as its inputs]; and
further teaches the controller includes a transformer disposed on the PCB for receiving input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer].  
However, it may not explicitly to generate electrical power at a step-down voltage using the input electrical power.
Bonilla teaches another HVAC controller and further teaches
an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023, Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 21, Lau in view of Bonilla teaches the controller of claim 18, and Bonilla further teaches wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 22, Lau in view of Bonilla teaches the controller of claim 18, and Lau further teaches wherein the control output includes a 0-10V signal, a 2-10V output, or a PWM output [0047, Fig 8] [0092; output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.
Regarding claim 23, Lau in view of Bonilla teaches the controller of claim 18, and wherein the remote input signal corresponds to a building management system input [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may use the outputs of the thermostat as its inputs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Lau and Bonilla.

Claims 2, 5, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1).
Regarding claim 2, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach comprising a converter disposed on the PCB and configured to convert the electrical power at the step-down voltage to a direct current (DC) voltage, and to output the DC voltage to power the processing circuitry.
However, Mowrise teaches another controller for an HVAC system and further teaches comprising a converter disposed on the PCB and configured to convert the electrical power at the step-down voltage to a direct current (DC) voltage, and to output the DC voltage to power the processing circuitry [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.  Mowrise teaches another HVAC controller and teaches that the HVAC controller 
Regarding claim 5, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 2, and Bonilla further teaches the input voltage is a stepped-down voltage of 24 VAC [0023; the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC], but does not explicitly teach further converting the 24VAC to 24 VDC.  However, Mowrise teaches converting the stepped down voltage from an AC voltage (such as 24 VAC) to a corresponding DC voltage (e.g., 24 VDC) [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 14, Lau teaches a controller of a heating, ventilation, and/or air conditioning (HVAC) system, comprising:
a printed circuit board (PCB) [Fig 2; board 201 housing control chip 218];
processing circuitry disposed on the PCB, configured to receive a first control input, configured to receive a second control input, and configured to determine a control output based on the first control input and the second control input [Control chip 218] [0121; HVACP Chip controller may be configured to modulate its fan output such that the gas furnace blower motor 7309 speed can be configured to modulate between low speed and high speed continuously];
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate a second voltage using the input electrical power [0093-0094; input terminal 5119 may be from one of the outputs, the first terminal of the 24 VAC transformer . . . input terminal 5118 may be from one of the outputs, the second terminal of the 24 VAC transformer]. 
However, Lau may not explicitly teach to generate electrical power at a step-down voltage using the input electrical power or a converter configured to receive the electrical power at the step-down voltage and to convert the electrical power at the step-down voltage to direct current voltage, and wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry.
Bonilla teaches another HVAC controller and further teaches  an HVAC system controller situated on a circuit [0016; HVAC system controller 130]
processing circuitry disposed on the PCB and configured to receive a control input and to determine a motor control output based on the control input; and
a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023, Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines . . . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130].
Mowrise teaches another controller for an HVAC system and further teaches 
a converter configured to receive the electrical power at the step-down voltage and to convert the electrical power at the step-down voltage to direct current voltage, and wherein the fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 15, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 14, wherein the transformer is configured to receive the input electrical power at the line voltage of 115VAC, 208VAC, 230VAC, 277VAC, and 480 VAC [0023; power lines typically carry a voltage of 208 VAC or greater to power high load HVAC devices . . . the transformer may be designed to step down 230 VAC to 24 VAC or 460 VAC to 24 VAC].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 16, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 14, and Lau further teaches wherein the processing circuitry is configured to receive the first control input as a remote signal [0086; a remote temperature probe can be installed outside the house that sends the information to the HVAC Chip (controller) by RF signal] [0085; the HVAC controller (HVAC CHIP) may sue the outputs of the thermostat as its inputs].

Regarding claim 17, Lau in view of Bonilla and further in view of Mowrise teaches the controller of claim 14 and Lau further teaches wherein the control output includes a 0-10V signal, a 2-10V output, or a PWM output [0047, Fig 8] [0092; output levels].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 19, Lau in view of Bonilla teaches the controller of claim 18, and Bonilla further teaches to receive the electrical power at the step-down voltage [0023; the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC] but may not explicitly teach to convert the electrical power at the step-down voltage to direct current voltage, and wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry.
However, Mowrise teaches converting the stepped down voltage from an AC voltage (such as 24 VAC) to a corresponding DC voltage (e.g., 24 VDC) wherein the converter is configured to output the direct current voltage to the processing circuitry to power the processing circuitry [0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].

Regarding claim 20, Lau in view of Bonilla and Mowrise teaches the controller of claim 19 and further teaches wherein the converter is configured to convert the electrical power at the step-down voltage of 24VAC to the DC voltage of 24VDC [Bonilla, [0023; the input voltage is stepped down from 230 VAC or 460 VAC to 24 VAC] [Mowrise, 0062; fan controller circuit (HVAC controller) includes an AC/DC converter] [Mowrise, 0131; The AC-DC converter 303 has inputs from the system transformer 221 as well as the thermostat output signals] [Mowrise, 0149; The AC 303 converts the 60 Hz 24 VAC input to the power supply into a 60 Hz 5V square wave which is an input 272 to the microprocessor 304].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Mowrise with Lau and Bonilla for the same reasons as disclosed above.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1) and further in view of Erwin, et al. (US Patent Publication 2014/0225455 A1).

However, Erwin teaches another HVAC controller located on a PCB and wherein the PCB further includes wherein the converter is configured to output the DC voltage to power on-board fan relays [Fig 6; onboard fan relay] [Fig 3, 0043-0046; DC relay circuit 340 . . . AC power 310 is input to the PCB for example, 24 VAC is provided to the HVAC power circuit5 300  . . . EDC power is supplied to the on-board relay circuit 340].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Erwin with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.    Erwin teaches an HVAC control circuit that includes a DC converter and uses power from the DC converter to power specific components (relays/heaters) within the control circuit.  Specifically, Erwin teaches powering dampers and heaters from the DC power (converted from the AC input power).  It would have been obvious to one of ordinary skill in the art to include a converter as disclosed in Erwin within the HVAC controllers of Lau and Bonilla because components related to the HVAC controller would normally have different power requirements than the standard input AC voltage.  One of ordinary skill in the art would have motivation to use the converter to provide power to components that require DC power (such as relays, dampers and a heater).

However, Erwin teaches another HVAC controller located on a PCB and wherein the PCB further includes wherein the converter is configured to output the DC voltage to power a damper of the HVAC system, an electric heater of the HVACY system, or both [Claim 3; DC power is supplied to heater interlock relay (for powering a heater)] [Fig 6; DC power provided to heater circuitry].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Erwin with Lau and Bonilla for the same reasons as disclosed above.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1). And further in view of Sulfstede US Patent Publication 2005/0280384 A1).
Regarding claim 6, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach wherein the control input is indicative of a fan motor operating parameter received from a fan motor or sensor of the fan motor.
However, Sulfstede teaches another HVAC control wherein the control input is indicative of a fan motor operating parameter received from a fan motor or sensor of the fan motor [0051, Fig 1; ESC circuit 100 is used for controlling the fan, the compressor and the heater of an HVAC system] [0064; The HVAC CHIP will adjust the fan operation automatically] [Fig 3; motor 24] [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC components.    Sulfstede teaches another HVAC controller and teaches using control inputs to set targets for a fan or motor and ensure that the fan or motor is controlled within the target range  [0051-0053, 0064].  One of ordinary skill in the art would have motivation to use the concept of setting a target for the fan/motor within the HVAC controllers of Lau and Bonilla to ensure that the HVAC system is controlled with predetermined conditions to ensure that a desired target temperature is met.
Regarding claim 7, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach wherein the motor control output is indicative of a fan motor target operating parameter.
However, Sulfstede teaches another HVAC control wherein the motor control output is indicative of a fan motor target operating parameter [0053; desired CFM is a target value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.

However, Sulfstede teaches another HVAC control wherein the processing circuitry is configured to receive the control input and to determine the motor control output based on the control input and a logarithmic control algorithm [0015; the controller determines a torque and revolutions per minute of the motor to produce a desired cubic feet per minute air flow from a plurality of discrete airflows within bins] [0029; logarithmic equations are used for implementing blower speeds and settings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.
Regarding claim 9, Lau in view of Bonilla teaches the controller of claim 1, but may not explicitly teach the control input is indicative of a detected rotations per minute (RPM) or a detected torque of a fan motor; and the motor control output is indicative of a target RPM or a target torque of the fan motor.
However, Sulfstede teaches another HVAC control wherein the control input is indicative of a detected rotations per minute (RPM) or a detected torque of a fan motor  [0051, Fig 1; ESC circuit 100 is used for controlling the fan, the compressor and the heater of an HVAC system] [0064; The HVAC CHIP will adjust the fan operation automatically] [Fig 3; motor 24] [0015]; and
the motor control output is indicative of a target RPM or a target torque of the
the controller determines a torque and revolutions per minute of the motor to produce a desired cubic feet per minute airflow from a plurality of discrete airflows within bins].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Sulfstede with Lau and Bonilla for the same reasons as disclosed above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1) and further in view of Arensmeier, et al. (US Patent Publication 2017/0167744 A1).
Regarding claim 12, Lau in view of Bonilla teaches the controller of claim 1, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
Arensmeier further teaches another HVAC controller wherein the motor control output includes a 0-10V signal, a 2-10V output, or a PWM output [0143-0144; the ECM applies PWM signals to the motor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arensmeier with Lau and Bonilla.  Lau and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer for providing lower power inputs to HVAC .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla, et al. (US Patent Publication 2010/0295493 A1), in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1) and further in view of Arensmeier, et al. (US Patent Publication 2017/0167744 A1).
Regarding claim 17, Lau in view of Bonilla and Mowrise teaches the controller of claim 14, and Lau further teaches wherein the motor control output includes a 0-10V signal, a or 2-10V output [0047, Fig 8] [0092; output levels].
Arensmeier further teaches another HVAC controller wherein the motor control output includes a 0-10V signal, a 2-10V output, or a PWM output [0143-0144; the ECM applies PWM signals to the motor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Arensmeier with Lau, Mowrise and Bonilla.  Lau, Mowrise and Bonilla collectively teach an energy saving HVAC controller on a circuit board which receives an AC voltage and control inputs from a thermostat in order to effectively control components of an HVAC system such as air conditioning, fans, or heaters wherein the HVAC controller includes a step-down transformer and AC-DC converter for 


(2) Response to Argument
A.  Rejection under 35 U.S.C. §103(a) for claims 1, 10-13, 18 and 21-23 as being obvious over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla (US Patent Publication 2010/0295493 A1).
Applicant argues in substance that the combination of Lau and Bonilla does not teach a transformer disposed on a printed circuit board (PCB) as is recited in pending independent claims 1 and 18.   
Lau teaches an integrated circuit [Fig 2, circuit board 201] and further teaches that the PCB uses a 24 vac transformer [0093-0094].  Lau also teaches that the processing circuitry [controller 218] is included on the PCB board [0059. Fig 2].  However, the transformer is not shown in Figure 2 so it is unclear from the disclosure of Lau whether the transformer is meant to be included on the HVAC Chip (PCB board) or whether the transformer is located off the board and is merely coupled to the board.
Nonetheless, Examiner notes that Bonilla further teaches a transformer disposed on the PCB and configured to receive input electrical power at a line voltage and to generate electrical power at a step-down voltage using the input electrical power [0023; Fig 4; system controller 130 includes transformers 410, 420 to receive the three-phase power lines ... . and are used to reduce, or step down the voltage from the line voltage to a voltage compatible with control electronics associated with the system controller 130]. The transformer of Bonilla must be considered as being located on the PCB board that includes the controller and processing circuit because the transformer is included as part of the controller [0023, Fig 4].   Effectively, Bonilla teaches that the transformer may be included as part of a controller while Lau teaches a similar controller itself is included on the PCB [Bonilla, 0023, Fig 4] [Lau, Fig 2].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the step-down transformer disclosed in Bonilla within the HVAC Chip (PCB board) of Lau because components related to the HVAC controller (which is disclosed as residing on the PCB board in Lau) often have different power requirements than the standard input AC voltage.
Applicant further suggests that Lau teaches the transformer cannot be included in the controller.  See Appeal Brief pages 7-8.  While Figs 5A, 5B appear to provide an input terminal which may be from a 24vac transformer, it is clear that these are non-exhaustive embodiments that do not preclude the inclusion of the transformer within the PCB board or within the controller [Lau, Figs 5A, 5B] [Lau, 0093; As shown as examples, these input terminals may be for a . . . 24 vac (“R”) . . . the input terminal 5119 may be from . . . the first terminal of the 24 vac transformer (not shown)] [Lau, 0032; HVAC Chip controller is configured to modulate the 24 vac fan line].  Meanwhile, Bonilla teaches advantages of including the transformer within the controller [0023].  While Lau clearly teaches the controller is located on the PCB [See 0059,  Fig controller 218 is included on HVAC chip], Bonilla teaches that the controller itself may include a transformer [0213, Fig 4; transformer is part of the system controller].
Applicant argues that a PCB board may be part of a controller, but that a controller may not be located on a PCB. See Appeal Brief page 9.  Applicant further argues that the controller may include a number of components such as  a PCB, enclosure, display, etc. See Appeal Brief page 9.  These additional elements of the controller are not given patentable weight because they are not claimed.  Furthermore, these additional components do not appear to be included in the Applicant’s own specification.  Under its broadest reasonable interpretation, the claimed controller includes a significantly broader array of controllers than is suggested by Applicant.  The art commonly includes controllers which, for example, may include a hardware device that manages, controls or directs the flow of data between entities.  In fact, Lau explicitly teaches a controller [Controller 218], that is included on a PCB [Fig 2].
Bonilla teaches the transformer may be located within the controller [Bonilla, controller 130] and Lau teaches the similar controller is located on a PCB [Lau, Fig 2; HVAC Chip includes controller 2181].  Consequently, Lau in view of Bonilla fairly teach the transformer may be located on the PCB.



B.  Rejection under 35 U.S.C. §103(a) for claims 2, 5, 14-17, 19 and 20 as being obvious over Lau (US Patent Publication 2018/0038611 A1) in view of Bonilla (US Patent Publication 2010/0295493 A1) and further in view of Mowrise, et al. (US Patent Publication 2018/0292102 A1).
Applicant argues that Lau, Bonilla and Mowrise, alone or in combination, do not teach or fairly suggest a controller of an HVAC system, where the controller includes a PCB, a transformer disposed on the PCB, and a converter disposed on the PCB.
Applicant’s argument largely restates the same arguments as presented regarding the rejection of independent claims 1 and 18 in section (A) above.  Namely, Applicant argues that the combination of Lau, Bonilla and Mowrise do not teach a transformer disposed on the PCB.    Examiner incorporates by reference the full response as explained in section (A) above.  Bonilla teaches the transformer may be located within the controller [Bonilla, controller 130] and Lau teaches the similar controller is located on a PCB [Lau, Fig 2; HVAC Chip includes controller 2182].  Consequently, Lau in view of Bonilla fairly teach the transformer may be located on the PCB [See section (A) above].  
Additionally, Applicant argues that the combination of Lau, Bonilla and Mowrise do not teach a converter disposed on the PCB.  See Appeal Brief pages 12-13.  Much like the response in section (A) above, Examiner’s position begins with a teaching that the processing circuitry [Lau, controller 218] is included on the PCB [Lau, Fig 2] and that Mowrise teaches a converter included within a similar controller [Mowrise, 0062; fan controller circuit (HVAC Controller) includes an AC/DC converter] [0131].

Mowrise teaches a converter that is included in a controller similar to the controller disclosed in Lau [0062; fan controller circuit (HVAC Controller) includes an AC/DC converter] [0131].  Effectively, Mowrise teaches that the converter is included as part of the controller while Lau teaches that the controller itself is included on the PCB [Bonilla, 0062, 0131] [Lau, Fig 2].  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the converter of Mowrise within the processing circuitry (controller 218 of Lau) which is located on the PCB Board (HVAC chip of Lau) because components controlled by the controller may have different power requirements and the on-board converter would be used to converter AC power to provide DC power to components controlled by the controller.
Mowrise teaches the converter may be located within the controller (processing circuity of claim 14) [Mowrise, 0062, 0131] and Lau teaches the similar controller is located on a PCB [Lau, Fig 2; HVAC Chip includes controller 218] 3.  Consequently, Lau in view of Bonilla and Mowrise fairly teaches the converter may be located on the PCB.

C.  Rejection under 35 U.S.C. §103(a) for dependent claims 3, 4, 6-9, 12 and 17 as being obvious as set forth in the Final Rejection.
Applicant argues that claims 3, 4, 6-9, 12 and 17 should not be rejected based on alleged deficiencies of claims 1, 2, 14 and 18 as set forth in sections (A) and (B) above.  Examiner incorporates by reference the responses as disclosed in sections (A) and (B) above.  No additional response is provided as Applicant has not made any substantive arguments to claims 3, 4, 6-9, 12 and 17 other than as addressed in sections (A) and (B) above.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


Conferees:
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115 

                                                                                                                                                                                                       /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that control chip 218 of Lau is mapped as the processing circuitry disposed on the PCB in the rejection of independent claims 1 and 18.  Consequently, inclusion of the transformer in this controller suggests the transformer itself is included on the PCB.  
        2 Examiner notes that control chip 218 of Lau is mapped as the processing circuitry disposed on the PCB in the rejection of independent claims 1 and 18.  Consequently, inclusion of the transformer in this controller suggests the transformer itself is included on the PCB.  
        3 Examiner notes that control chip 218 of Lau is mapped as the processing circuitry disposed on the PCB in the rejection of independent claims 1 and 18.  Consequently, inclusion of the converter in this controller suggests the converter itself is included on the PCB.